Citation Nr: 0429078	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative duodenal ulcer with hypertropic gastritis, 
hiatal hernia, and gastroesophageal reflux disease (GERD) 
secondary to a vagotomy, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
July 2004.  

As is shown on the title page of this decision, the Board has 
recharacterized the issue on appeal as an increased rating 
for the service-connected digestive system disability, to 
include service-connected post-operative duodenal ulcer with 
hypertropic gastritis, hiatal hernia, and GERD secondary to a 
vagotomy, currently evaluated as 40 percent disabling.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking an increased rating for his service-
connected post-operative duodenal ulcer with hypertrophic 
gastritis, hiatal hernia and GERD.  He essentially contends 
that his disability is more severe than is contemplated by 
the 40 percent disability rating currently assigned under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7348 (2004).  

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

Additionally, the Board notes that under VCAA, VA is required 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
assistance provided by the VA will also include making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

The Board notes that the last VA examination of record was 
performed in May 2002.  VA treatment reports that, followed 
in June and December of 2002, indicated that the veteran's 
symptoms had fluctuated from the May 2002 report.  

As such, the veteran should be afforded another VA 
examination to determine the current severity of the service-
connected post-operative duodenal ulcer with hypertropic 
gastritis, hiatal hernia and GERD secondary to a vagotomy.  

Thus, the Board finds that additional evidentiary development 
is necessary before the veteran's claim can be adjudicated, 
and remands the case for further development.  

Following the requested development, the RO should consider 
applying a separate or alternative rating criteria under 
38 C.F.R. § 4.114, DC 7308, 7346, and 7348 (2004).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent private and VA medical 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.), 
which have treated him for his post-
operative duodenal ulcer with hypertropic 
gastritis, hiatal hernia, and GERD 
secondary to a vagotomy.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to show the current severity 
of his service-connected post-operative 
duodenal ulcer with hypertrophic 
gastritis, hiatal hernia, and GERD.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Where possible, the 
examiner should provide medical findings 
in terms consistent with the current 
criteria for rating disorders of the 
digestive system under 38 C.F.R. § 4.114, 
DC 7308, 7346, and 7348.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Following completion of any indicated 
development, the RO should then 
readjudicate the issue on appeal based on 
a review of all of the evidence of the 
record.  The RO should consider the 
veteran's claim under the rating criteria 
set forth in 38 C.F.R. § 4.114, C 7308, 
7346, and 7348.  If any benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



